Citation Nr: 1449235	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  10-24 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a right knee disability (other than service-connected bony fragment of the right tibia and osteochondrosis), to include as secondary to service-connected bony fragment of the right tibia, and/or pes planus with degenerative joint disease.
 
2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected bony fragment of the right tibia and/or pes planus with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1959.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  These matters have been previously remanded by the Board in December 2011, October 2012, March 2013, June 2013, and December 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an attempt to comply with the December 2013 remand instructions, the RO obtained two medical opinions, dated in February 2014 and August 2014.  Unfortunately, these opinions are also inadequate, and require additional remand.  The AOJ obtained the second opinion because the February 2014 opinion was not given by a specialist in orthopedics, as instructed by the December 2013 remand.  The August 2014 opinion was given by a specialist, but unfortunately did not consider the Veteran's lay statements.  Although the Veteran has asserted that he experienced knee pain since service, and the remand instructions specifically instructed the examiner to address the Veteran's lay statements, the August 2014 clinician gave a negative opinion supported by the rationale that his "knees were not symptomatic nor did he seek examination or treatment during his service time.  Progressive wear and tear with time has occurred."  The clinician also opined that the Veteran's bilateral knee disability was not related to or aggravated by service-connected pes planus because there is no diagnosis of pes planus, in spite of the February 2009 examiner's finding of mild pes planus of both feet.

The Court has held that compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As indicated above, the Board finds that the RO did not adequately comply with the terms of the Board's December 2013 remand, meaning that additional remand is required.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the claims file to a specialist in orthopedics to determine the etiology of the Veteran's right and left knee patellofemoral syndrome with osteoarthritis and/or osteopenia.  The record must be made available to the reviewer, and the resulting opinion must reflect that such review occurred.  All pertinent symptomatology and findings must be reported in detail.  If the reviewer determines that an additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled and the Veteran informed as to the consequences for failure to report for a VA examination without good cause in accordance with 38 C.F.R. §§ 3.158 and 3.655.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  Upon review of the record, the reviewer will address the following:  

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's current right knee disability (other than service-connected bony fragment of the right tibia and osteochondrosis), and/or left knee disability, are etiologically a result of a disease, incident, or injury during service?  

b. Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed right knee disability (other than service-connected bony fragment of the right tibia and osteochondrosis), and/or left knee disability, are causally or etiologically a result of his bony fragment of the right tibia and osteochondrosis?

c. Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed right knee disability (other than service-connected bony fragment of the right tibia and osteochondrosis), and/or left knee disability has been chronically aggravated, (i.e., increased in severity beyond its normal progression), as a result of his bony fragment of the right tibia and osteochondrosis?

d. Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed right knee disability (other than service-connected bony fragment of the right tibia and osteochondrosis), and/or left knee disability, is causally or etiologically a result of his bilateral pes planus?  

e. Is it at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed right knee disability (other than service-connected bony fragment of the right tibia and osteochondrosis), and/or left knee disability has been chronically aggravated, (i.e., increased in severity beyond its normal progression), as a result of his bilateral pes planus?

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A rationale for each opinion advanced must be provided. The reviewer should also state what sources were consulted in forming the opinion.

The reviewer is advised that the Veteran is competent to speak to his history of knee pain, as pain is a symptom readily observable by lay persons.  The Veteran's subjective reports of his medical history as documented in the claims file and at the examinations must be contemplated by the reviewer in forming the opinions.  If the reviewer finds the Veteran's claims inconsistent or implausible when viewed in the context of the complaints, treatment, and diagnoses documented in and after service, the reviewer must explain the reasons for that finding.  The reviewer may not issue a negative direct service  connection opinion supported by lack of documentation of treatment of knee pain in the Veteran's service treatment records (STRs) without addressing the Veteran's lay assertions of knee pain in service.  

The reviewer is also advised that the February 2009 examiner found that the Veteran had pes planus of both feet.  

2.  After completing the above actions, the RO/AMC should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs. 

3.  After completing the above development, readjudicate the Veteran's claims.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case (SSOC), and give them the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



